       Case 1:19-cr-00460-KMW Document 73 Filed 03/01/21 Page 1 of 2




                                 March 1, 2021
Via CM/ECF

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

RE:   United States v. Kozel, Case No. 19-cr-460-KMW
      Motion to Continue Sentencing

Dear Judge Wood:

      We write on behalf of Defendant Todd Kozel seeking a sixty-day
continuance of the upcoming sentencing hearing scheduled to take place before
Your Honor on March 22, 2021.

       In late 2020, Mr. Kozel was diagnosed with metastatic pharyngeal squamous
cell carcinoma. He recently underwent an eight-week course of radiation and
chemotherapy treatment. As a result, he is extremely weak and has been unable to
meet with his attorneys and accountants to prepare for sentencing. Therefore, we
are requesting a sixty-day continuance of the sentencing hearing and corresponding
deadline to submit the Defendant’s Sentencing Memorandum.

      Assistant United States Attorneys Louis Pellegrino and Olga Zverovich have
no objection to this request.

      We ask that you endorse this letter confirming the continuance.

                                     Respectfully submitted,

                                     /s/Kendall B. Coffey

                                     Kendall B. Coffey
                                     Counsel for Todd Kozel
       Case 1:19-cr-00460-KMW Document 73 Filed 03/01/21 Page 2 of 2




cc:   Louis Pellegrino, AUSA
      Olga Zverovich, AUSA
      Madalyn Toledo, U.S. Pretrial Services
      Paul Hay, U.S. Probation
